 In the Matter of E. P. JACOBS, MRS. ANNIED. HARRIS, AND MRS.FLETCHER BENHAM, DOING BUSINESSAS JACOBS MANUFACTURINGCOMPANYandSTOVEMOUNTERS INTERNATIONALUNION LOCALNo. 48In the Matter of E. P. JACOBS, MRS. ANNIE D. HARRIS,AND MRS.FLETCHER BENHAM, DOING BUSINESSAS JACOBS MANUFACTURINGCOMPANYandINTERNATIONALMOLDERSUNION, LOCAL UNIONNo. 117CasesNos. C-1111 and C-1110,respectiively.-Decided February 10,1939Stove Manufacturing Industry-Settlement:stipulation providing for compli-ance withtheAct-Order:entered on stipulation.Mr. Alexander E. Wilson, Jr.,andMr. Maurice J. Nicoson,for theBoard.Mr. Alan S. Kelly,of South Pittsburgh, Tenn. for the respondents.Mr. Richard A. Williams,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalMolders Union of North America, Local Union No. 117, affiliatedwith the American Federation of Labor, herein called the I. M. U.,and upon charges and amended charges duly filed by Stove MountersInternationalUnion, affiliated with the American Federation ofLabor, herein called the S. M. I. U., the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTenth Region (Atlanta, Georgia), issued its complaints 1 dated Au-gust 29, 1938, against E. P. Jacobs, Mrs. Annie D. Harris, and Mrs.Fletcher Benham, doing business as Jacobs Manufacturing Company,Bridgeport, Alabama, herein called the respondents, alleging that therespondents had engaged in and were engaging in unfair labor prac-1CasesNos. C-1110and C-1111 were consolidatedby theBoard's"Order of Consolida-tion" datedAugust8, 1938.11 N. L. R. B., No. 21.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices affecting commerce within the meaning of Section 8 (1) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.A copy of the complaints and notices ofhearing thereon were duly served upon the respondents, the I. M. U.,and the S. M. I. U.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondents warned, threatened, and persuadedtheir employees to withdraw from and to refrain from paying duesto the I. M. U. and the S. M. I. U.; and that the respondents by theaforesaidactivities, and by other acts, interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.On September 6, 1938, the respondents filed their answers to thecomplaints and thereafter filed amendments to the answers in whichthey admitted the allegations concerning the natureand scope oftheir business but did not respond to the allegations of unfair laborpractices.Pursuant to notice, a hearing was held on September8, 1938, atChattanooga, Tennessee, before Howard Myers, the Trial Examinerduly designated by the Board.The Board and the respondents partici-pated in the hearing and were represented by counsel.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the hearing, a stipulation in settlement of the case, enteredinto on September 8, 1938, by the respondents, the I. M. U., and theS.M. I. U., and counsel for the Board, was received in evidence,without objection, by the Trial Examiner.Thereafter, by agreementof counsel the hearing was adjourned indefinitely until further notice.On December 28, 1938, the parties entered into a new stipulationwhich included the provisions of the original stipulation but cor-rected certain technical defects in the original.The new stipulation provides as follows:It is hereby stipulated and agreed by and between E. P.Jacobs, Mrs. Annie D. Harris, and Mrs. Fletcher Benham, doingbusiness as Jacobs Manufacturing Company, hereinafter calledthe respondents, Alan S. Kelly, their attorney of record, Inter-national Molders Union of North America, Local 117, and StoveMounters' International Union, Local 48, hereinafter called theUnions, and Alexander E. Wilson, Jr., Attorney, National LaborRelations Board, that :IE. P. Jacobs, Mrs. Annie D. Harris, and Mrs. Fletcher Ben-ham, compose a partnership doing business under the style an(I E. P. JACOBS ET AL.161firm name of Jacobs Manufacturing Company, and having theirprincipal place of business in the City of Bridgeport, Alabama.The respondents are now and, continuously for many years, havebeen engaged in the manufacture, sale and distribution of stoves,ranges and heaters.The raw materials used by the respondentsin the course and conduct of their business and in the operationof their plant are and have been as follows: pig iron, sheet steel,coal, coke, hardware trimmings, etc.The approximate total costof the raw materials during the period from August 15, 1937, toAugust 15, 1938, inclusive, amounted to $190,000.During thisperiod the respondents purchased 60% of their raw materialsvalued at $115,000, in states other than the State of Alabama,and 40% of their raw materials valued at $75,000 from pointswithin the State of Alabama. The respondents during the sameperiod sold and shipped as finished products 42,000 units valuedat $500,000.Of these finished products, 94%, valued at approxi-mately $470,000, was sold and shipped into states other than theState of Alabama, and 6%, valued at approximately $30,000, wassold and shipped within the State of Alabama. The respondentsemploy approximately 201 persons, of whom 10 are classified assupervisors, or clerks, 127 as molders and 64 as mounters.The respondents admit that they are engaged in interstatecommerce within the meaning of the National Labor RelationsAct, 49 Stat. 449, hereinafter called the Act.IIThe International Molders Union of North America, Local117, affiliated with the American Federation of Labor, is a labororganization within the meaning of Section 2 (5) of the Act.The Stove Mounters International Union, Local 48, affiliatedwith the American Federation of Labor, is a labor organizationwithin the meaning of Section 2 (5) of the Act.IIIIt is further stipulated and agreed that this stipulation issubstituted for and takes the place of that stipulation enteredinto the 8th day of September, 1938, as fully and completelyas if filed on the 8th day of September, 1938, and it is expresslyagreed and stipulated that this stipulation shall be substitutedfor and shall take the place of pages 11-17, inclusive, of therecord taken at the hearing of the above-named cases on Sep-tember 8, 1938, as fully and completely as if filed for the recordon September 8, 1938. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDIVIt is hereby further stipulated and agreed that upon thepleadings, the transcript of the record in this matter, and uponthis stipulation, the respondents shall consent and hereby doconsent to the entry, forthwith, by the National Labor RelationsBoard of the following :ORDERThe National Labor Relations Board hereby orders that therespondents,E. P. Jacobs, Mrs. Annie D. Harris, and Mrs.Fletcher Benham, doing business as Jacobs Manufacturing Com-pany, their officers, agents, successors, and assigns, shall1.Cease and desist from :(A) In any manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate the poli-cies of the Act :(A) Post notices in conspicuous places through their Bridge-port,Alabama, plant, stating, that the respondents will ceaseand desist in the manner aforesaid. Such notices shall remainposted for a period of at least thirty (30) days from the dateof posting.(B) Notify the Regional Director for the Tenth Region of theNational Labor Relations Board in writing within ten (10) daysfrom the date of this order what steps the respondents havetaken to comply herewith.VThe stipulations herein made and the terms and provisionsthereof are made subject to the approval of the National LaborRelations Board.VIIf this stipulation is approved by the National Labor RelationsBoard and if the National Labor Relations Board issues an orderbased thereon, a decree enforcing said order may be entered bythe appropriate Circuit Court of Appeals, and the respondents,E. P. Jacobs, Mrs. Annie D. Harris, and Mrs. Fletcher Benham, E.P. JACOBS ET AL.163doing business as Jacobs Manufacturing Company, hereby con-sent to the entry of such decree and waive further notice of theapplication for such enforcing decree.On January 5, 1939, the Board issued its order approving the abovestipulation, making it part of the record in the case, and transferringthe proceeding to the Board for the purpose of entry of a decisionand order by the Board pursuant to the provisions of the stipulation.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents, E. P. Jacobs, Mrs. Annie D. Harris, and Mrs.Fletcher Benham, copartners, doing business under the style andfirm name ofJacobs Manufacturing Company, are engaged in themanufacture, sale, and distribution of stoves, ranges, and heaters,with their principal office and place of business at Bridgeport, Ala-bama.The raw materials used by the respondents in the course andconduct of their business include pig iron, sheetsteel,coal, coke,hardware trimmings, and other goods.The approximate total costof the raw materials during the period from August 15, 1937, toAugust 15, 1938, inclusive, amounted to $190,000, of which 60 percent were purchased in States other than the State of Alabama.During this same period the respondents sold and shipped as finishedproducts 42,000 units valued at $500,000 of which 94 percent were soldand shipped into States other than the State of Alabama. The re-spondents stipulated that they were engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations constitutea continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondents, E. P. Jacobs, Mrs. Annie D.Harris, and Mrs. Fletcher Benham, doing business as Jacobs Manu-facturingCompany, Bridgeport, Alabama, their officers, agents,successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively 164DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post notices in conspicuous places throughout their Bridge-port,Alabama, plant, stating that the respondents will cease anddesist in the manner aforesaid.Such notices shall remain postedfor a period of at least thirty (30) days from the date of posting;(b)Notify the Regional Director for the Tenth Region of theNational Labor Relations Board in writing within ten (10) daysfrom the date of this order what steps the respondents have takento comply herewith.